Fourth Court of Appeals
                                    San Antonio, Texas

                                         JUDGMENT
                                       No. 04-12-00431-CR

                                      Julian Cedrick BELL,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR8623
                         Honorable Raymond Angelini, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment of conviction
is AFFIRMED. The portion of the trial court’s judgment imposing sentence is REVERSED, and
the cause is REMANDED to the trial court for a new punishment hearing.

       SIGNED August 7, 2013.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice